            Case 1:21-cr-00035-EGS Document 84 Filed 07/08/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :
                                              :
       v.                                     :       Criminal No. 21-CR-35-3 (EGS)
                                              :
MICHAEL J. LOPATIC SR.,                       :
                                              :
                       Defendant.             :

                                   NOTICE OF DISCOVERY

       The United States of America, by and through its attorney, the Acting United States

Attorney for the District of Columbia, hereby informs the Court and defense that the attached

discovery letter of July 8, 2021, has been provided to the defense in this matter.



                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              Acting United States Attorney
                                              DC Bar No. 415793


                                      By:        /s/ Colleen D. Kukowski
                                              COLLEEN D. KUKOWSKI
                                              Assistant United States Attorney
                                              DC Bar No. 1012458
                                              555 Fourth Street, N.W., Room 9842
                                              Washington, DC 20530
                                              Colleen.Kukowski@usdoj.gov
                                              (202) 252-2646
          Case 1:21-cr-00035-EGS Document 84 Filed 07/08/21 Page 2 of 2




                                   CERTIFICATE OF SERVICE

       I certify that a copy of the Government’s Notice of Discovery was served on all counsel

of record via the Court’s electronic filing service.




                                                /s/ Colleen D. Kukowski
                                               COLLEEN D. KUKOWSKI
                                               Assistant United States Attorney


Date: July 8, 2021




                                                  2
